Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 1 of 26 PageID #:585




                            EXHIBIT A
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 2 of 26 PageID #:585


                                   Chapter 2


            What Is a Broker-Dealer?

                                  Robert L.D. Colby
         Chief Legal Officer, Financial Industry Regulatory Authority, Inc.

                                 Lanny A. Schwartz
                        Partner, Davis Polk & Wardwell LLP

                               Zachary J. Zweihorn*
                        Counsel, Davis Polk & Wardwell LLP

                     [Chapter 2 is current as of July 25, 2016.]



   § 2:1    Exchange Act Registration Requirement
      § 2:1.1    Section 15
      § 2:1.2    Consequences of Registration
      § 2:1.3    Application of Certain Rules to Broker-Dealers Even If Not
                 Registered
      § 2:1.4    State Registration Requirements
      § 2:1.5    Consequences of Illegally Doing Business As an Unregistered
                 Broker-Dealer
   § 2:2    What Is a Broker?
      § 2:2.1    Generally
      § 2:2.2    Effecting Transactions
      § 2:2.3    Clerical and Ministerial Activities


     *        Chapter 2 was first published in September 2010. The authors gratefully
              acknowledge the assistance of Hallie T. Damon, Scott D. Farbish, Meghan
              E. King, and Mark Sater, associates at Davis Polk & Wardwell LLP, in the
              preparation of this chapter.



   (Broker-Dealer Reg., Rel. #10, 9/16)   2–1
   Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 3 of 26 PageID #:585
                      BROKER-DEALER REGULATION

   §   2:2.4  “In the Business”
   §   2:2.5  “For the Account of Others”
   §   2:2.6  Role of Compensation in Analysis
   §   2:2.7  Specific Contexts
              [A] Finders
              [B] Private Placement Agents
              [C] M&A Brokers
              [C][1] Private Company M&A Broker No-Action Letter
              [C][2] Foreign M&A Brokers
              [D] Networking Arrangements
              [D][1] Banks
              [D][2] Insurance
              [E] Issuers and Their Associated Persons
              [E][1] Issuers
              [E][2] Associated Persons of Issuers
              [E][3] Issuers and Associated Persons in
                        Demutualizations, Exchange Offers, Conversions,
                        Proxy Solicitations
              [F] Bulletin Boards
              [G] ATSs and Securities Exchanges
              [H] Payroll Processing Services
              [I] Personal Service Companies
              [J] Other Service Providers to the Securities Industry,
                     Broker-Dealers or Issuers
              [J][1]    Communications Services
              [J][2]    Confirmation and Other Processors
              [J][3]    Transfer Agents and Stock Plan Services
              [J][4]    Research Services
              [J][5]    Accountants
              [K] Investment Advisers
§ 2:3    What Is a Dealer?
   § 2:3.1    Section 3(a)(5)(A)
              [A] Generally
              [B] Buying and Selling Securities for Own Account
              [C] Engaged in the Business
   § 2:3.2    “Traders” versus “Dealers”—Section 3(a)(5)(B)
              [A] Generally
              [B] Funds As Traders
              [C] Issuers
              [D] Dealers in OTC Derivatives
§ 2:4    What Is a Security?
   § 2:4.1    Statutory Definition
   § 2:4.2    Case Law on “Investment Contracts”
              [A] Generally
              [B] Investment of Money
              [C] Common Enterprise
              [D] Expectation of Profits
              [E] Solely from the Efforts of the Promoter or a Third Party



                                  2–2
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 4 of 26 PageID #:585
                                What Is a Broker-Dealer?

       § 2:4.3    Case Law on “Notes”
       § 2:4.4    OTC Derivatives
                  [A] Generally
                  [B] Case Law on Derivatives Prior to the Adoption of the
                        Commodity Futures Modernization Act
                  [C] CFMA—Section 3A, 15(i)
                  [D] The Dodd-Frank Wall Street Reform and Consumer
                        Protection Act
                  [D][1] New and Amended Definitions
                  [D][1][a]    “Swap,” “SBS” and “Security”
                  [D][1][b]    “SBS Dealer,” “SBS MSP” and “SBS SEF”
                  [D][1][c]    Broker-Dealer Registration Issues
                  [D][2] The Volcker Rule and Swaps Pushout Rule
      § 2:4.5     Security Futures
   § 2:5    Exempted Securities
      § 2:5.1     Generally
      § 2:5.2     Government Securities
                  [A] Definition
                  [B] Regulation of Government Securities Brokers and
                        Dealers
      § 2:5.3     Municipal Securities
                  [A] Definition
                  [B] Regulation of Municipal Securities Dealers
      § 2:5.4     Other Exempted Securities
   § 2:6    Intrastate Broker-Dealers
   § 2:7    Other Exemptions from Registration
      § 2:7.1     Commercial Paper Dealers
      § 2:7.2     Foreign Broker-Dealers Operating Under Rule 15a-6
                  [A] Background
                  [A][1] Pre-Rule 15a-6 Precedents
                  [A][2] Jurisdictional Language in Section 15 and Section
                            30
                  [B] Rule 15a-6
                  [B][1] Generally
                  [B][2] Unsolicited Transactions
                  [B][3] Research
                  [B][4] Rule 15a-6(a)(3) Arrangements
                  [B][5] Rule 15a-6(a)(4)
                  [C] Other Cross-Border Issues
                  [D] Proposal to Amend Rule 15a-6
      § 2:7.3     Mutual Recognition of Foreign Broker-Dealers
      § 2:7.4     Banks
                  [A] Pre-GLBA Background
                  [B] Bank Brokerage Activities
                  [B][1] Section 3(a)(4)(B)
                  [B][2] Regulation R
                  [B][3] Networking Arrangements
                  [B][4] Trust and Fiduciary Activities



   (Broker-Dealer Reg., Rel. #10, 9/16)   2–3
   Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 5 of 26 PageID #:585
§ 2:1                    BROKER-DEALER REGULATION

              [B][5] Sweep Accounts and Money Market Funds
              [B][6] Safekeeping and Custody
              [C] Bank Dealer Activities
              [C][1] Section 3(a)(5)(C)
              [C][2] Bank Riskless Principal Activities—Rule 3a5-1
              [C][3] Bank Regulation S Transactions—Rule 3a5-2
              [C][4] Bank Securities Lending—Rule 3a5-3
   § 2:7.5    Charitable Exemption—Section 3(e)
   § 2:7.6    Funding Portals
   § 2:7.7    Associated Persons of Registered Broker-Dealers
              [A] Section 15(a)(1)
              [B] Retired Brokers—SEC Guidance and FINRA Rules
                    Concerning Trailing Commissions
   § 2:7.8    Miscellaneous Exemptions—Rule 15a-2 and 15a-5
   § 2:7.9    General Exemptive Authority
§ 2:8    Doing Business As an Unregistered Broker-Dealer
   § 2:8.1    SEC and State Enforcement
   § 2:8.2    Private Actions—Exchange Act § 29(b)
   § 2:8.3    Concerns for Controlling Persons
   § 2:8.4    Concerns for Registered Broker-Dealers
              [A] Compensation Sharing
              [B] Participating in Syndicates with Unregistered Persons
              [C] Aiding and Abetting
   § 2:8.5    Concerns for Issuers
              [A] Liability for Aiding and Abetting or Causing
              [B] State Liability for Engaging Unlicensed Agents
              [C] Section 29



§ 2:1       Exchange Act Registration Requirement
   § 2:1.1        Section 15
    A central element of the investor protection scheme established by
the federal securities laws is the comprehensive framework for the
registration and regulation of persons engaged in the business of buy-
ing and selling securities.
    The Securities Exchange Act of 1934 (the “Exchange Act”) is the
primary federal legislation governing “brokers” and “dealers” in secu-
rities.1 With certain exceptions, section 15 of the Exchange Act requires



  1.    As discussed below, the Exchange Act defines a “broker” and a “dealer”
        differently. However, most rules do not distinguish between a “broker” or
        a “dealer” in their application. In the rest of this chapter, the term “broker-
        dealer” will be used unless there is a need to distinguish between a “broker”
        and a “dealer.”



                                       2–4
   Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 6 of 26 PageID #:585
§ 2:2                     BROKER-DEALER REGULATION

enforcement actions as well as private actions for rescission. There are
a number of potential adverse consequences of doing business illegally
as an unregistered broker-dealer, including:
   (i)    cease-and-desist orders from the SEC or relevant state regu-
          lator or court injunctions;
   (ii)   civil penalties including fines and disgorgement;
   (iii) criminal liabilities;
   (iv) potential rescission rights of investors under federal or state
        law; and
   (v)    reputational harm.
  For a more detailed discussion of these possible adverse conse-
quences, see infra section 2:8.

§ 2:2        What Is a Broker?
   § 2:2.1         Generally
   Section 3(a)(4)(A) of the Exchange Act defines a “broker” as “any
person41 engaged in the business of effecting transactions in securities
for the account of others.”42 The definition focuses on three elements.
A broker must:
   (i)    be “engaged in the business,”
   (ii)   of “effecting transactions in securities,”
   (iii) “for the account of others.”
These three terms are not defined in the Exchange Act or the SEC rules
thereunder. The courts and the SEC have taken an expansive view of
the scope of these terms. Often, courts apply a “facts and circum-
stances” analysis in evaluating whether a person has acted as a broker,
with no single element being dispositive.43



 41.      The term “person” means “a natural person, company, government, or
          political subdivision, agency, or instrumentality of a government.” See
          Exchange Act § 3(a)(9).
 42.      Exchange Act § 3(a)(4)(A).
 43.      See, e.g., Study on Investment Advisers and Broker-Dealers, supra note 29,
          at 9 (listing examples of brokerage services and products); Maiden Lane
          Partners, LLC v. Perseus Realty Partners, G.P., II, LLC, No. 09–2521–BLS1,
          2011 Mass. Super. LEXIS 86, at *12 (Mass. May 31, 2011); SEC v. Kramer,
          778 F. Supp. 2d 1320, 1334 (M.D. Fla. 2011); DeHuff v. Dig. Ally, Inc.,
          No. 3:08CV327TSL–JCS, 2009 U.S. Dist. LEXIS 116328, at *10–11 (S.D.
          Miss. Dec. 11, 2009).



                                      2–12
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 7 of 26 PageID #:585
                                What Is a Broker-Dealer?                         § 2:2.2

       § 2:2.2          Effecting Transactions
      Courts and the SEC have determined that a person “effects trans-
   actions in securities” if the person participates in such transactions
   “at key points in the chain of distribution.”44 According to the SEC,
   such participation may include, among other activities:
      (i)    assisting an issuer to structure prospective securities
             transactions;
      (ii) helping an issuer to identify potential purchasers of
           securities;45
      (iii) screening potential participants in a transaction for
            creditworthiness;
      (iv) soliciting securities transactions (including advertising); 46
      (v)    negotiating between the issuer and the investor;47
      (vi) making valuations as to the merits of an investment or giving
           advice;48
      (vii) taking, routing or matching orders, or facilitating the execu-
            tion of a securities transaction;


    44.      See Mass. Fin. Servs., Inc. v. Sec. Inv’r Prot. Corp., 411 F. Supp. 411, 415
             (D. Mass.), aff ’d, 545 F.2d 754 (1st Cir. 1976), cert. denied, 431 U.S. 904
             (1977); see also SEC v. Nat’l Exec. Planners, Ltd., 503 F. Supp. 1066, 1073
             (M.D.N.C. 1980); Transfer Online, SEC Denial of No-Action
             Request (May 3, 2000). Distributions facilitated in an unconventional
             manner have also been found to give rise to broker-dealer status.
             See, e.g., In re International Capital Grp., LLC, SEC Release No. 34-74172
             (Jan. 29, 2015) (instituting proceedings for unregistered broker-dealer
             activity against person purporting to provide loans against microcap
             securities collateral, but raising cash for the loan through the sale of
             the collateral into the market).
    45.      See, e.g., David W. Blass, Chief Counsel, Division of Trading and Markets,
             SEC, Remarks to American Bar Association, Trading and Markets Sub-
             committee (Apr. 5, 2013); see also Strengthening the Commission’s
             Requirements Regarding Auditor Independence, SEC Release No. 34-47265,
             at n.82 (Jan. 28, 2003) (noting that an accounting firm that helps an
             issuer identify potential purchasers of securities may be “effecting trans-
             actions” and acting as a broker).
    46.      See SEC v. Margolin, No. 93-7309, 1992 U.S. Dist. LEXIS 14872, at *15–16
             (S.D.N.Y. Sept. 30, 1992); In re Ireeco, LLC, SEC Release No. 34-75268
             (June 23, 2015) (finding firm that solicited foreign nationals to invest in
             particular project in connection with obtaining an EB-5 visa was an
             unregistered broker).
    47.      See SEC v. Martino, 255 F. Supp. 2d 268, 270 (S.D.N.Y. Apr. 2, 2003); SEC v.
             Hansen, No. 83 Civ. 3692, 1984 U.S. Dist. LEXIS 17835, at *26 (S.D.N.Y.
             Apr. 6, 1984).
    48.      Id.



   (Broker-Dealer Reg., Rel. #10, 9/16)   2–13
   Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 8 of 26 PageID #:585
§ 2:2.2                   BROKER-DEALER REGULATION

   (viii) handling customer funds or securities;49 and
   (ix) preparing and sending transaction confirmations (other than
        on behalf of a broker-dealer that executes the trades).50
Not all of the factors are of equal importance, however. Many of these
factors are not in themselves sufficient to trigger broker registration,
but rather indicate broker activity in conjunction with other criteria,
especially compensation. Thus, evaluating the merits of investments
and issuing confirmations are relatively weak factors. In contrast,
helping an issuer identify potential purchasers, and handling customer
funds and securities are moderate factors. In addition, structuring
issuances, soliciting transactions negotiating with investors and tak-
ing and executing orders are strong indicators of broker activity. Each
of these factors is substantially heightened when combined with
transaction-based compensation.




 49.      See The Investment Archive, LLC, SEC No-Action Letter (May 14, 2010).
          Handling customer funds may also include handling customer ’s digital
          currencies, such as bitcoin, in connection with bitcoin-denominated
          securities transactions. See In re BTC Trading, Corp., SEC Release No.
          34-73783 (Dec. 8, 2014).
 50.      See BondGlobe, Inc., SEC Denial of No-Action Request (Feb. 6, 2001);
          Progressive Technology Inc., SEC Denial of No-Action Request (Oct. 11,
          2000); BD Advantage, Inc., SEC Denial of No-Action Request (Oct. 11,
          2000); Transfer Online, SEC Denial of No-Action Request (May 3, 2000);
          Letter from Catherine McGuire, Chief Counsel, Division of Market
          Regulation, to Myles C.S. Harrington, President, MuniAuction, Inc.
          (Mar. 13, 2000); Definition of Terms in and Specific Exemptions for
          Banks, Savings Associations, and Savings Banks Under Sections 3(a)(4)
          and 3(a)(5) of the Securities Exchange Act of 1934, SEC Release No. 34-
          44291 (May 11, 2001); SEC v. Hansen, 1984 U.S. Dist. LEXIS 17835
          (S.D.N.Y. Apr. 6, 1984); SEC v. Art Intellect, Inc., No. 2:11-CV-357,
          3572013 U.S. Dist. LEXIS 32132, at *63 (D. Utah Mar. 6, 2013).
          Depending on additional circumstances, engaging in certain of these
          activities could also trigger registration requirements under other regulatory
          regimes, for example, as an investment adviser under the Investment
          Advisers Act of 1940 or as a municipal advisor under the Exchange Act.
          See, e.g., Registration of Municipal Advisors, SEC Release No. 34-70462
          (Sept. 20, 2013). In addition, the SEC or a court may also look to other
          contexts where the meaning of the term “effecting transactions” has been
          considered for guidance on the meaning of this term under section 3(a)(4).
          See, e.g., Registration Process for Security-Based Swap Dealers and Major
          Security-Based Swap Participants, SEC Release No. 34-75611 (Aug. 5,
          2015) (discussing the meaning of “effecting” transactions in security-based
          swaps, and citing various authorities interpreting the term “effecting” for
          purposes of other rules under the Exchange Act).



                                        2–14
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 9 of 26 PageID #:585
                                What Is a Broker-Dealer?                          § 2:2.4

       § 2:2.3          Clerical and Ministerial Activities
      Some acts of participation, however, will not be deemed “effecting”
   securities transactions. The SEC has stated that “[i]n our view, the
   term ‘effect’ should be construed broadly to encompass not only
   persons who are engaged directly in the offer or sale of securities,
   but also those persons who perform other than purely ministerial or
   clerical functions with respect to securities transactions.” 51 That is,
   a person who conducts activities that go beyond those that are merely
   clerical or ministerial in nature will be required to register with the
   SEC as a broker-dealer, unless an exemption is available. 52
      In determining whether a person has performed functions beyond
   those that are clerical and ministerial in nature, the SEC considers
   the same set of relevant factors taken into account in determining
   whether a person has engaged in effecting the transactions of securi-
   ties. Examples of persons providing certain limited clerical or minis-
   terial services to broker-dealers include those that provide payroll
   processing services, communications services, and confirmation or
   other back-office services. For a more detailed discussion of each of
   these services, see section 2:2.7 below.

       § 2:2.4          “In the Business”
      Courts have read “engaged in the business” as connoting a certain
   regularity of participation in purchasing and selling activities rather
   than a few isolated transactions.53 Two factors are important in deter-
   mining whether there is “regularity of business”: (i) the number of


    51.      See SEC Denial of No-Action Request, Financial Surveys, Inc. (Aug. 29,
             1973).
    52.      See Letter from Ezra Weiss, Chief Counsel, Division of Market Regulation,
             to Harold J. Smotkin, Clearing Service, Inc. (Jan. 3, 1972) (Clearing Service
             was required to register as broker-dealer, inasmuch as the services it
             performed went beyond those of a purely clerical or ministerial nature);
             Letter from Ezra Weiss, Chief Counsel, Division of Market Regulation, to
             William F. Clare, ESE Stock Transfer Corp. (Oct. 21, 1971) (ESE Stock
             Transfer Corp. was required to register because the services it intended to
             perform went beyond those which are merely clerical or ministerial in
             nature); cf. Universal Pensions, Inc., SEC No-Action Letter (Jan. 30, 1998)
             (granting no-action relief to a pension plan administrator performing
             recordkeeping and other administrative services, subject to conditions);
             Applied Financial Systems, Inc., SEC No-Action Letter (Sept. 25, 1971)
             (granting no-action relief to entity providing certain shareholder servicing
             and recordkeeping functions as clerical and ministerial).
    53.      SEC v. Am. Inst. Counselors, Fed. Sec. L. Rep. (CCH) ¶ 95,388 (D.D.C.
             1975); see also SEC v. Kenton Capital, Ltd., 69 F. Supp. 2d 1 (D.D.C. 1998);
             SEC v. Margolin, 1992 U.S. Dist. LEXIS 14872 (S.D.N.Y. Sept. 30, 1992);
             SEC v. Hansen, 1984 U.S. Dist. LEXIS 17835 (S.D.N.Y. Apr. 6, 1984); SEC v.
             Nat’l Exec. Planners, Ltd., 503 F. Supp. 1066, 1073 (M.D.N.C. 1980); Mass.



   (Broker-Dealer Reg., Rel. #10, 9/16)    2–15
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 10 of 26 PageID #:585
§ 2:2.4                   BROKER-DEALER REGULATION

transactions and clients,54 and (ii) the dollar amount of securities sold,
as well as the extent to which advertisement and investor solicita-
tion were used.55 However, neither of these factors is determinative.
While a single isolated advertisement by a person seeking to purchase
or sell securities may not in all cases cause a person to be a “broker,”
transactions by a person as the first step in a larger enterprise could
still be found to meet the regularity threshold. 56 While the dollar
amount of the transactions can indicate regularity, courts have held
that there is no requirement that such activity be a person’s principal
business or principal source of income.57 The SEC has stated that:

       [N]othing . . . would warrant a conclusion that a person is not
       “engaged in the business” merely because his securities activities
       are only a small part of his total business activities, or merely
       because his income from such activities is only a small portion of
       his total income. On the contrary, if the securities activities are
       engaged in for commissions or other compensation with suffi-
       cient recurrence to justify the inference that the activities are part
       of the person’s business, he will be deemed to be “engaged in the
                  58
       business.”




          Fin. Servs., Inc. v. Sec. Inv’r Prot. Corp., 411 F. Supp. 411, 415 (D. Mass.),
          aff’d, 545 F.2d 754 (1st Cir. 1976), cert. denied, 431 U.S. 904 (1977);
          Landegger v. Cohen, No. 11-cv-01760-WJM-CBS (D. Colo. Sept. 30,
          2013); SEC v. Collyard, No. 11-cv-3656 (D. Minn. Dec. 9, 2015).
 54.      SEC v. Margolin, 1992 U.S. Dist. LEXIS 14872 (S.D.N.Y. Sept. 30, 1992);
          Landegger v. Cohen, No. 11-cv-01760-WJM-CBS (D. Colo. Sept. 30, 2013)
          (declining to find that participating in seven transactions could not be
          sufficient regularity to constitute acting as a broker). Letter from Ezra
          Weiss, Chief Counsel, Division of Market Regulation, to Joseph McCulley
          (Aug. 2, 1972) (an individual seeking to purchase or sell securities may
          advertise on a single, isolated basis without being considered a “broker,”
          however, one engaging in repeated advertising encompassing offers to buy
          as well as to sell must register as a broker-dealer).
 55.      Nat’l Exec. Planners, 503 F. Supp. at 1073 (National Executive Planners
          solicited clients actively, and sold $4,300,000.00 worth of TVM instru-
          ments. NEP thus had a certain regularity of participation in securities
          transactions at key points in the chain of distribution); Kenton Capital
          Ltd., 69 F. Supp. 2d at 13. (citing SEC v. Deyon, 977 F. Supp. 510, 518
          (D. Me. 1997), and Nat’l Exec. Planners, 503 F. Supp. at 1066, 1073).
 56.      Kenton Capital, Ltd., 69 F. Supp. 2d at 13 (defendants’ securities transac-
          tions were not a single, isolated transaction, but rather the first step in a
          larger enterprise. Kenton was established for the exclusive purpose of
          participating in trading programs).
 57.      See UFITEC v. Carter, 20 Cal. 3d 238, 254 (1977); see also Kenton Capital,
          Ltd., 69 F. Supp. 2d at 13 (a corporation could be a broker even though
          securities transactions are only a small part of its business activity).
 58.      InTouch Global, LLC, SEC No-Action Letter (Nov. 14, 1995).



                                        2–16
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 11 of 26 PageID #:585
                                 What Is a Broker-Dealer?                        § 2:2.5

       Besides “regularity of business,” courts and the SEC have identified
    several other factors which indicate that a person is “engaged in the
    business.” These factors include:
       (i)    receiving transaction-related compensation;59
       (ii) holding oneself out as a broker, as executing trades, or as
            assisting others in settling securities transactions;60 and
       (iii) soliciting securities transactions.61

        § 2:2.5          “For the Account of Others”
       In order to be considered a “broker,” a person must be effecting trans-
    actions in securities for others, not itself. As a result, a firm effecting
    transactions solely on its own behalf is generally not considered to be
    acting as a “broker.”62 Nonetheless, the SEC has taken the position that
    a firm may be acting as a broker where it effects transactions in
    securities nominally on its own behalf, but where those transactions
    are at the direction of individual traders that hold membership inter-
    ests in the firm, effectively acting as the firm’s customers.63



     59.      See SEC v. Martino, 255 F. Supp. 2d 268, 283 (S.D.N.Y. 2003); SEC v.
              Margolin, 1992 U.S. Dist. LEXIS 14872, at *16 (S.D.N.Y. Sept. 30, 1992);
              BondGlobe, Inc., SEC Denial of No-Action Request (Feb. 6, 2001);
              Progressive Technology Inc., SEC Denial of No-Action Request (Oct. 11,
              2000); BD Advantage, Inc., SEC Denial of No-Action Request (Oct. 11,
              2000); Transfer Online, SEC Denial of No-Action Request (May 3, 2000);
              Strengthening the Commission’s Requirements Regarding Auditor Inde-
              pendence, SEC Release No. 34-47265, at n.82 (Jan. 28, 2003); Letter from
              Catherine McGuire, Chief Counsel, Division of Market Regulation to
              Myles C.S. Harrington, President, MuniAuction, Inc. (Mar. 13, 2000).
     60.      See SEC v. Kenton Capital, Ltd., 69 F. Supp. 2d 1, 13 (D.D.C. 1998);
              BondGlobe, Inc., SEC Denial of No-Action Request (Feb. 6, 2001);
              Progressive Technology Inc., SEC Denial of No-Action Request (Oct. 11,
              2000); BD Advantage, Inc., SEC Denial of No-Action Request (Oct. 11,
              2000); Transfer Online, SEC Denial of No-Action Request (May 3, 2000);
              Strengthening the Commission’s Requirements Regarding Auditor Inde-
              pendence, SEC Release No. 34-47265 (Jan. 28, 2003) at n.82; Letter from
              Catherine McGuire, Chief Counsel, Division of Market Regulation, to
              Myles C.S. Harrington, President, MuniAuction, Inc. (Mar. 13, 2000).
     61.      See, e.g., SEC v. Deyon, 977 F. Supp. 510 (D. Me. 1997), aff ’d, 201 F.3d
              428 (1st Cir. 1998) (both defendants solicited investors by phone and in
              person); SEC v. Century Inv. Transfer Corp., 1971 U.S. Dist. LEXIS 11364,
              at *13 (S.D.N.Y. Oct. 5, 1971) (defendant “engaged in the brokerage
              business” by soliciting customers through ads in the Wall Street Journal).
     62.      Such activities may, however, constitute acting as a “dealer,” depending on
              various factors. See infra section 2:3.
     63.      In a number of recent SEC enforcement actions against trading firms for
              acting as unregistered broker-dealers, the firms opened master accounts
              through a registered broker-dealer and then provided day traders access



    (Broker-Dealer Reg., Rel. #10, 9/16)   2–17
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 12 of 26 PageID #:585
§ 2:2.6                    BROKER-DEALER REGULATION

   § 2:2.6          Role of Compensation in Analysis
   In the SEC’s no-action guidance and enforcement actions, receiv-
ing commissions or other transaction-related compensation is one of
the determinative factors in deciding whether a person is a “broker”
subject to the registration requirements under the Exchange Act.64
Transaction-related compensation refers to compensation based,
directly or indirectly, on the size, value or completion of any
securities transactions.65 The receipt of transaction-based compensa-
tion often indicates that a person is engaged in the business of effecting
transactions in securities.66 As a policy consideration, transaction-
related compensation can induce high pressure sales tactics and other


          to the securities markets through sub-accounts established by the trading
          firms. The SEC characterized these day traders as customers of the trading
          firm—even though the day traders contributed funds to the trading firm
          and were required to sign an operating agreement, which deemed them to
          be members of the trading firm. See, e.g., In re Brickman, SEC Release No.
          34-75113 (June 5, 2015); SEC v. Tuco Trading, LLC, et al., No. CV-08-400-
          DMS, 2008 U.S. Dist. LEXIS 112727 (S.D. Cal. Mar. 17, 2008); In re
          Warrior Fund, LLC, SEC Release No. 34-61625 (Mar. 2, 2010); In re GLB
          Trading, Inc. and Robert A. Lechman, SEC Release No. 34-60764 (Oct. 1,
          2009); see also National Exam Risk Alert by the Office of Compliance
          Inspections and Examinations, vol. I, iss. 1 (Sept. 29, 2011) (“[t]he staff is
          concerned that broker-dealers offering master/sub-account arrangements
          may provide an avenue for unregistered broker-dealer activity . . .”).
 64.      See Wolff Juall Investments, LLC, SEC Denial of No-Action Request
          (May 17, 2005); Birchtree Financial Services, Inc., SEC Denial of
          No-Action Request (Sept. 22, 1998); Vanasco, Wayne & Genelly, SEC
          Interpretive Letter (Feb. 17, 1999); SEC v. FTC Capital Mkts., Inc., No. 09-
          cv-4755, 2010 U.S. Dist. LEXIS 65417 (S.D.N.Y. May 20, 2009); SEC v.
          UBS AG, No. 100:09-CV-00316, 2009 U.S. Dist. LEXIS 123034 (D.D.C.
          Feb. 18, 2009); SEC v. Milken, 98 Civ. 1398 (S.D.N.Y. Feb. 26, 1998); see
          also Study on Investment Advisers and Broker-Dealers, supra note 29, at
          10–11 (“Generally, the compensation in a broker-dealer relationship is
          transaction-based and is earned through commissions, mark-ups, mark-
          downs, sales loads or similar fees on specific transactions. . . .”).
 65.      See GlobalTec Solutions, LLP, SEC No-Action Letter (Dec. 28, 2005). The
          SEC will look behind the terms of a compensation arrangement to
          determine its economic substance, that is, to determine whether it is
          transaction-related. Thus, a fee arrangement designed to compensate a
          person for what that person would have received if the person directly
          received transaction-related compensation (for example, a flat fee that is
          recalculated periodically to reflect an increase or decrease in the number
          of transactions) would be the equivalent of transaction-related compensa-
          tion. In this regard, a flat fee representing a percentage of expected future
          commissions could be considered transaction-related. See Definition of
          Terms in and Specific Exemptions for Banks, Savings Associations, and
          Savings Banks Under Sections 3(a)(4) and 3(a)(5) of the Exchange Act, SEC
          Release No. 34-44291, n.46 (May 11, 2001).
 66.      See SEC v. Margolin, 1992 U.S. Dist. LEXIS 14872 (S.D.N.Y. Sept. 30,
          1992); BondGlobe, Inc., SEC Denial of No-Action Request (Feb. 6, 2001);



                                        2–18
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 13 of 26 PageID #:585
                                 What Is a Broker-Dealer?                          § 2:2.6

    problems of investor protection often associated with unregulated
    and unsupervised brokerage activities.67
       Absent an exemption, an entity that receives commissions or other
    transaction-related compensation in connection with securities-based
    activities generally would be viewed as a broker-dealer.68 The rationale
    for this position is summarized by the SEC as follows:

           Persons who receive transaction-based compensation generally
           have to register as broker-dealers under the Exchange Act because,
           among other reasons, registration helps to ensure that persons
           with a “salesman’s stake” in a securities transaction operate in a
           manner consistent with customer protection standards governing
           broker-dealers and their associated persons, such as sales practice
           rules. That not only mandates registration of the individual who
           directly takes a customer ’s order for a securities transaction, but
           also requires registration of any other person who acts as a broker
           with respect to that order, such as the employer of the registered
           representative or any other person in a position to direct or
                                                                            69
           influence the registered representative’s securities activities.




              Progressive Technology Inc., SEC Denial of No-Action Request (Oct. 11,
              2000); BD Advantage, Inc., SEC Denial of No-Action Request (Oct. 11,
              2000); Transfer Online, SEC Denial of No-Action Request (May 3, 2000);
              Letter from Catherine McGuire, Chief Counsel, Division of Market
              Regulation, to Myles C.S. Harrington, President, MuniAuction, Inc.
              (Mar. 13, 2000).
     67.      Persons Deemed Not to Be Brokers, SEC Release No. 34-20943 (May 9,
              1984); see also Study on Investment Advisers and Broker-Dealers, supra
              note 29, at 50. The SEC may also find transaction-based compensation to
              be present in structures other than ordinary commission payments, such
              as profit-sharing arrangements. See, e.g., In re Global Fixed Income, LLC,
              SEC Release No. 34-74586 (Mar. 26, 2015) (finding that participants in
              a scheme to increase a trading firm’s allocation of new issue securities
              through purchases of additional new issue securities by the participants
              on behalf of the trading firm in return for a portion of any profits resulted
              in the participants receiving transaction-based compensation, causing
              them to be subject to broker-dealer registration).
     68.      See SEC v. FTC Capital Mkts., Inc., No. 09-cv-4755, 2010 U.S. Dist.
              LEXIS 65417 (S.D.N.Y. May 20, 2009); SEC v. UBS AG, 100:09-CV-
              00316, 2009 U.S. Dist. LEXIS 123034 (D.D.C. Feb. 18, 2009); Wolff Juall
              Investments, LLC, SEC Denial of No-Action Request (May 17, 2005);
              Birchtree Financial Services, Inc., SEC Denial of No-Action Request
              (Sept. 22, 1998); Vanasco, Wayne & Genelly, SEC Interpretive Letter
              (Feb. 17, 1999). But see SEC v. Kramer, 778 F. Supp. 2d 1320 (M.D. Fla.
              2011) (finding that a person’s receipt of transaction-based compensation,
              without engaging in certain other activities, did not constitute acting as
              a broker).
     69.      1st Global, Inc., No-Action Letter (May 7, 2001); see also Order Exempt-
              ing the Federal Reserve Bank of New York, Maiden Lane LLC and the



    (Broker-Dealer Reg., Rel. #10, 9/16)    2–19
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 14 of 26 PageID #:585
§ 2:2.6                   BROKER-DEALER REGULATION

    Whether a person receives transaction-related compensation is
often an important factor in the SEC staff ’s decision in granting or
denying no-action relief to, or bringing enforcement actions against,
persons providing services to broker-dealers. For example, the SEC
staff has denied no-action relief to personal services companies that
are established by registered representatives of a broker-dealer and
receive commissions earned by the registered representatives from the
broker-dealer.70 At the same time, the SEC has granted no-action relief
to companies providing payroll processing services to broker-dealers
for a flat, predetermined administrative fee not related to commissions
earned by the employees of the broker-dealer.71
    In the letter granting no-action relief to e-Media, a company
providing communications services for its Registered Broker-Dealer
clients, the SEC noted that, among other things, neither e-Media nor
its personnel would “receive compensation from its client broker-
dealers other than a flat transmission fee and that such fee w[ould]
not be made contingent upon the outcome or completion of any secu-
rities transaction, upon the size of the offering, or upon the number
of prospective investors accessing the [services].” 72 The SEC has
granted no-action relief to investment advisers that did not receive
transaction-based compensation for their activity of assisting secu-
rities transactions,73 but denied no-action relief to investment advisers


          Maiden Lane Commercial Mortgage Backed Securities Trust 2008-1 from
          Broker-Dealer Registration, SEC Release No. 34-61884 (Apr. 9, 2010)
          (granting exemptions in connection with restructuring of debt instruments
          acquired by the Federal Reserve Bank of New York when it facilitated the
          acquisition of the Bear Stearns Companies Inc. by JP Morgan Chase & Co.,
          including permitting receipt of compensation that is calculated by refer-
          ence to underwriting fees received by other parties to the restructuring);
          Brumberg, Mackey & Wall, P.L.C., SEC Denial of No-Action Request
          (May 17, 2010) (denying no-action request where a law firm would be
          compensated for providing introductions to investors upon the closing of
          a financing based upon a percentage of the amounts raised).
 70.      See, e.g., Wolff Juall Investments, LLC, SEC Denial of No-Action Request
          (May 17, 2005); Vanasco, Wayne & Genelly, SEC Interpretive Letter (Feb. 17,
          1999); Birchtree Financial Services, Inc., SEC Denial of No-Action Request
          (Sept. 22, 1998).
 71.      See, e.g., ADP TotalSource, Inc., SEC No-Action Letter (Dec. 4, 2007);
          eEmployers Solutions, Inc., SEC No-Action Letter (Dec. 3, 2007);
          Investacorp Group, Inc., SEC No-Action Letter (Sept. 26, 2003).
 72.      See e-Media, LLC, SEC No-Action Letter (Dec. 14, 2000); see also Road-
          show Broadcast, LLC, SEC No-Action Letter (May 6, 2011).
 73.      See McGovern Advisory Group, Inc., SEC No-Action Letter (Aug. 7, 1984)
          (company received compensation for assisting in securities transactions by
          transmitting orders for securities to registered broker-dealers, but the
          compensation was based solely on the value of assets under management
          and not on a transactional basis or otherwise based on the volume of
          transactions in securities).



                                       2–20
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 15 of 26 PageID #:585
                                 What Is a Broker-Dealer?                            § 2:2.6

    that proposed to receive transaction-related compensation. 74 The SEC
    has identified the receipt of transaction-related compensation as a
    factor in its decision to deny no-action relief to some stock bulletin
    boards.75 Although the SEC has previously granted no-action relief
    under limited circumstances in which a celebrity acting as finder “sold
    his rolodex,”76 and would receive a success-based fee, it has since
    publicly distanced itself from that precedent. 77 The SEC has brought
    enforcement actions against persons for violation of section 15(a)
    registration requirements partly based on the fact that they had
    received transaction-based compensation. 78 Nonetheless, courts have
    found that receipt of transaction-based compensation in connection
    with securities transactions alone—without the presence of other
    factors—may not be sufficient to be considered engaging in the
    business of effecting transactions in securities.79


     74.      See Boston Advisory Group, SEC Denial of No-Action Request (Sept. 2, 1980).
     75.      See King & Spalding, SEC No-Action Letter (Nov. 17, 1992); National
              Royalty Exchange, SEC Denial of No-Action Request (Dec. 21, 1988).
     76.      A “finder” is a person who places potential buyers and sellers of securities
              in contact with one another for a fee. For more information about
              “finders,” see infra section 2:2.7[A].
     77.      See Paul Anka, SEC No-Action Letter (July 24, 1991), in which the
              SEC staff granted no-action relief despite the fact that Anka received a
              transaction-based finder ’s fee for units sold either to Anka himself or to
              investors he identified without any involvement of Anka in the sales.
              Although the Paul Anka letter is still part of the SEC staff ’s guidance, in a
              number of public speeches, the SEC staff has indicated that it would not
              provide no-action relief under a comparable fact pattern regarding com-
              pensation arrangements today. See Comments by Kristina Fausti, Special
              Counsel, Office of Chief Counsel, SEC Division of Trading and Markets, at
              the Private Placement Broker and M&A Broker Panel at the SEC’s Forum
              on Small Business Capital Formation (Nov. 20, 2008). Further, in the enforce-
              ment litigation context, the SEC has recently argued that “there is no ‘finder’
              exception.” Brief for Appellee Securities and Exchange Commission at 28,
              SEC v. Collyard et al. (8th Cir. June 3, 2016) (No. 16-1405). See also
              Brumberg, Mackey & Wall, P.L.C., SEC Denial of No-Action Request
              (May 17, 2010); John W. Loofbourrow Associates, Inc., SEC Denial of
              No-Action Request (June 29, 2006).
     78.      In re Blackstreet Capital Managment, LLC, SEC Release No. 34-77959
              (June 1, 2016) (adviser that received transaction-based compensation
              found to be acting as a broker); In re Havanich et al., Initial Decision
              Release No. 935 (Jan. 4, 2016); In re Visionary Trading LLC et al., SEC
              Release No. 34-71871 (Apr. 4, 2014); SEC v. Christopher A.T. Pedras et al.,
              No. CV 13-07932 (Oct. 28, 2013); SEC v. FTC Capital Mkts., Inc., No. 09-
              CV-4755, 2010 U.S. Dist. LEXIS 65417 (S.D.N.Y. May 20, 2009); SEC v.
              UBS AG, No. 100:09-CV-00316, 2009 U.S. Dist. LEXIS 123034 (D.D.C.
              Feb. 18, 2009); SEC v. Clean Care Tech., Inc., 08 CIV 01719 (S.D.N.Y.
              Feb. 21, 2008); SEC v. Black, No. 8:00 CV383-T-26B (M.D. Fla. Feb. 25,
              2000); SEC v. Milken, 98 Civ. 1398 (S.D.N.Y. Feb. 26, 1998).
     79.      See SEC v. Kramer, 778 F. Supp. 2d 1320 (M.D. Fla. 2011); SEC v. M&A
              West, No. 01-3376 VRW, 2005 U.S. Dist. LEXIS 22358 (N.D. Cal. 2005)



    (Broker-Dealer Reg., Rel. #10, 9/16)    2–21
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 16 of 26 PageID #:585
§ 2:2.7                    BROKER-DEALER REGULATION

   Receiving transaction-related compensation, however, is not the
only factor that the SEC has considered in its decision to grant or deny
no-action relief or bring enforcement actions. For example, even in the
absence of commissions or other specific transaction-related fees,
the SEC has declined to grant no-action relief regarding broker-dealer
registration to an investment adviser that proposed to locate issuers,
solicit new clients, and act as a customers’ agent in structuring or
negotiating transactions.80 In addition, the SEC has brought enforce-
ment actions for violation of section 15(a) against persons who had
induced and attempted to induce the purchase and sale of securities
for the accounts of others.81

   § 2:2.7          Specific Contexts
             [A] Finders
   As noted above, the SEC staff has historically recognized a very
narrow exception to the broker-dealer registration requirements for
certain “finders.”82 A “finder” is a person who places potential buyers
and sellers of securities in contact with one another for a fee. There
is no “finder exception” in the Exchange Act or SEC rules; instead, the
finder analysis is based on SEC no-action letters.83 The SEC’s deci-
sion to grant no-action treatment in some cases to permit finders to




          (denying SEC motion for summary judgment where unregistered person
          received transaction-based compensation for facilitating securities transac-
          tions among others where certain other factors were not present); Maiden
          Lane Partners, LLC v. Perseus Realty Partners, G.P., II, LLC, No. CIV.A. 09-
          2521-BLS1, 2011 Mass. Super. LEXIS 86 (Mass. May 31, 2011). Some
          courts and SEC administrative law judges have also distinguished between
          “active” and “passive” finders, finding active finders to be acting as brokers.
          In re Havanich et al., Initial Decision Release No. 935 (Jan. 4, 2016) (citing
          SEC v. Zubkis, No. 97-cv-8086, 200 U.S. Dist. LEXIS 1865 (S.D.N.Y.
          Feb. 23, 2000)).
 80.      See PRA Securities Advisers, L.P., SEC Denial of No-Action Request
          (Mar. 3, 1993).
 81.      See SEC v. Am. Energy Res. Corp., No. 08-CV-01847-REB-BNB (D. Colo.
          Aug. 28, 2008); SEC v. Harbour Bay Fin. Co., No. 90-3580 (E.D.P.A.
          May 25, 1990).
 82.      See, e.g., Paul Anka, SEC No-Action Letter (July 24, 1991). But see supra
          note 77 (noting more recent SEC and SEC staff statements regarding
          existence of a finder exception.)
 83.      Courts too have acknowledged the potential availability of the finder
          exception based on SEC no-action letters in the context of private litigation
          under Exchange Act § 29, in which a party seeks rescission of a contract
          with a party they allege acted as an unregistered broker-dealer. See, e.g.,
          Cornhusker Energy Lexington, LLC v. Prospect St. Ventures, 2006 U.S.



                                        2–22
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 17 of 26 PageID #:585
                                 What Is a Broker-Dealer?                          § 2:2.7

    engage in limited activities without registration as broker-dealers is
    presumably based on the idea that certain limited activities in rela-
    tion to securities transactions do not create risks sufficient to war-
    rant registration.84

                  [B] Private Placement Agents
        Private placements agents generally must register as broker-dealers
    under the Exchange Act. Effecting transactions in a security sold in a
    transaction that is exempt under the Securities Act does not necessa-
    rily benefit from an exemption from the broker-dealer registration
    requirement under the Exchange Act.85 For example, a person who
    sells securities through private placements that are exempt from reg-
    istration under the Securities Act is not exempted from registration as
    a broker-dealer under the Exchange Act, unless that person otherwise




              Dist. LEXIS 68959 (D. Neb. Sept. 12, 2006) (citing SEC no-action letters);
              Apex Glob. Partners, Inc. v. Kaye/Bassman Int’l Corp., 2009 U.S. Dist.
              LEXIS 77679 (N.D. Tex. Aug. 31, 2009) (“Merely bringing together
              the parties to transactions, even those involving the purchase and sale of
              securities, is not enough [to require registration]”); DeHuff v. Dig. Ally,
              Inc., 2009 U.S. Dist. LEXIS 116328 (S.D. Miss. Dec. 11, 2009); Salamon v.
              Teleplus Enters., Inc., 2008 U.S. Dist. LEXIS 43112 (D.N.J. June 2, 2008). In
              addition, although FINRA rules generally prohibit the sharing of securities
              transaction-related compensation with a person not registered as a broker-
              dealer, an exception permits such a payment to a “foreign finder” that makes
              an initial introduction to a non-U.S. customer, if, among other things, the
              foreign finder is not required to register as a broker-dealer. See FINRA Rule
              2040(c).
     84.      The SEC’s Advisory Committee on Small and Emerging Companies has
              recently recommended that finders that solely provide names of or
              introductions to prospective investors should not be subject to broker-
              dealer registration, even if they receive transaction-based compensation.
              See SEC Advisory Committee on Small and Emerging Companies, Rec-
              ommendations Regarding the Regulation of Finders and Other Interme-
              diaries in Small Business Capital Formation Transactions (Sept. 23, 2015),
              http://www.sec.gov/info/smallbus/acsec/acsec-recommendations-regula
              tion-of-finders.pdf.
     85.      See SEC Division of Trading and Markets, Guide to Broker-Dealer Regis-
              tration (Apr. 2008) [hereinafter SEC Guide to Broker-Dealer Registration],
              http://www.sec.gov/divisions/marketreg/bdguide.htm. The SEC has re-
              cently brought several unregistered broker-dealer actions against immigra-
              tion service providers that facilitated EB-5 visa applications by arranging
              private securities transactions between foreign nationals and U.S. issuers.
              See, e.g., SEC v. Feng, No. 2:15-cv-09420 (C.D. Cal. Dec. 7, 2015); SEC v.
              Luca Int’l Grp., LLC, No. 3:15-cv-03101 (N.D. Cal. July 6, 2015); In re
              Ireeco, LLC, SEC Release No. 34-75268 (June 23, 2015); In re Yoo, SEC
              Release No. 34-77459 (Mar. 28, 2016).



    (Broker-Dealer Reg., Rel. #10, 9/16)    2–23
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 18 of 26 PageID #:585
§ 2:3                       BROKER-DEALER REGULATION

        [T]he staff has declined to take a no-action position with respect to
        broker-dealer registration for a registered investment adviser that
        proposed to assist a broker-dealer with solicitation and receive
        transaction-related compensation. Moreover, even in the absence
        of commissions or other transaction-related fees, the staff has
        declined to take a no-action position regarding the broker-dealer
        registration of an investment adviser that proposed to locate
        issuers, solicit new clients, and act as a customers’ agent in
                                                  212
        structuring or negotiating transactions.


§ 2:3          What Is a Dealer?
   § 2:3.1           Section 3(a)(5)(A)
              [A] Generally
   The term “dealer” is defined in section 3(a)(5)(A) of the Exchange
Act as “any person engaged in the business of buying and selling
securities . . . for such person’s own account through a broker or
otherwise.” Section 3(a)(5)(B) explicitly excludes from the “dealer”
definition “a person that buys or sells securities . . . for such person’s
own account, either individually or in a fiduciary capacity, but not as
a part of a regular business.” Hence, whether a person is a “dealer”
turns on two factual questions: (i) whether a person is “buying and
selling securities for its own account,” and (ii) whether a person is
engaged in that activity “as part of a regular business.”213




212.       InTouch Global, LLC, SEC No-Action Letter (Nov. 14, 1995) (citing PRA
           Securities Advisers, L.P., SEC Denial of No-Action Request (Mar. 3, 1993)
           (notwithstanding the fact that PRA would be compensated by an annual
           fee based on the percentage of assets under management, the staff refused
           to take a no-action position with PRA based on three representations by
           PRA: (i) PRA would be actively engaged in locating prospective real estate
           investment trusts (REITs) issuers and negotiating the terms of the private
           placement transaction and the securities on behalf of clients; (ii) PRA
           would be approaching new clients to interest them in purchasing the
           REITs; and (iii) a registered broker-dealer would not be involved in effecting
           these transactions); Boston Advisory Group, SEC Denial of No-Action
           Request (Oct. 2, 1980)); see also Study on Investment Advisers and Broker-
           Dealers, supra note 29, at 12–13 (discussing instances where investment
           advisers are dually registered as broker-dealers in order to provide a “variety
           of services not available through entities that are solely registered as
           investment advisers or broker-dealers.”).
213.       See Definition of Terms in and Specific Exemptions for Banks, Savings
           Associations, and Savings Banks Under Sections 3(a)(4) and 3(a)(5) of the
           Securities Exchange Act of 1934, SEC Release No. 34-47364 (Feb. 13,
           2003) [hereinafter Bank Exemptions Adopting Release]. For a detailed



                                         2–56
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 19 of 26 PageID #:585
                                 What Is a Broker-Dealer?                           § 2:3.1

       As discussed above,214 before the GLBA was enacted in 1999, banks
    were excluded from the definitions of both “broker” and “dealer.” The
    GLBA amended sections 3(a)(4) and 3(a)(5) and replaced the blanket
    exclusion for banks with eleven exemptions from the statutory defini-
    tion of “broker” and five exemptions from the statutory definition of
    “dealer.”215
       The Dodd-Frank Act amended the definition of “dealer” to provide
    that a dealer in security-based swaps with eligible contract participants
    is not required to register as a broker-dealer. In addition, it creates a
    new designation of, and requires registration and regulation of,
    “security-based swap dealers.” These topics are discussed further below
    in section 2:4.4.

                  [B] Buying and Selling Securities for Own Account
       To be a dealer, a person has to both buy and sell securities. 216 In
    contrast, a person is a broker as long as he participates in securities
    transactions, which can be either purchase or sale, at key points in the
    chain of distribution.217
       A dealer purchases and sells securities in principal transactions
    where it either buys securities from customers and takes them into its
    own inventory or sells securities to customers from its inventory.218
    These transactions also include so-called “riskless principal” transac-
    tions,219 in which, after receiving an order to buy (or sell) from a
    customer, the broker-dealer purchases (or sells) the security from (or




              review of the SEC’s precedents concerning dealers, see Ignacio A.
              Sandoval, Steven W. Stone et al., Challenges in Requiring High-Frequency
              Traders to Register as Dealers, NAT ’L L.J. (June 10, 2014) [hereinafter
              Sandoval & Stone].
    214.      See supra section 2:2.7[D][1].
    215.      See Exchange Act §§ 3(a)(4)(B) and 3(a)(5)(C). For a detailed discussion of
              these exemptions, see infra section 2:7.4.
    216.      Letter from Ezra Weiss, Chief Counsel, Division of Market Regulation, to
              Joseph McCulley (Aug. 2, 1972); Eastside Church of Christ v. Nat’l Plan,
              Inc., 391 F.2d 357, 361 (5th Cir.), cert. denied, 393 U.S. 913 (1968).
    217.      See Exchange Act § 3(a)(4); Mass. Fin. Servs., Inc. v. Sec. Inv’r Prot. Corp.,
              411 F. Supp. 411, 415 (D. Mass.), aff ’d, 545 F.2d 754 (1st Cir. 1976), cert.
              denied, 431 U.S. 904 (1977); see also SEC v. Nat’l Exec. Planners, Ltd.,
              503 F. Supp. 1066, 1073 (M.D.N.C. 1980); Transfer Online, SEC Denial of
              No-Action Request (May 3, 2000).
    218.      See Proposing Release, Definition of Terms in and Specific Exemptions for
              Banks, Savings Associations, and Savings Banks Under Sections 3(a)(4)
              and 3(a)(5) of the Securities Exchange Act of 1934, SEC Release No. 34-
              46745 (Oct. 30, 2002) [hereinafter Bank Exemptions Proposing Release].
    219.      Id.



    (Broker-Dealer Reg., Rel. #10, 9/16)    2–57
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 20 of 26 PageID #:585
§ 2:3.1                    BROKER-DEALER REGULATION

to) another person in a contemporaneous offsetting transaction. 220
Entities that engage in such transactions as a matter of course would
be involved in the business of buying and selling securities for their
own accounts, even if the risk associated with the transactions is
minimal or nonexistent.221
   The SEC has taken the position that a dealer must buy and sell, or
be willing to buy and sell, contemporaneously.222 This approach is
necessary to distinguish dealers from investors who buy and sell a
security for investment purposes, but sometimes hold the position for
only a short amount of time. The distinction between active trader
and dealer can be very fine.
   The Dodd-Frank Act added “security-based swaps” to the definition
of “security” in section 3(a)(10) of the Exchange Act. In addition, it
introduced the concept of a non-dealer “major security-based swap
participant” and imposes registration and regulatory requirements on
these entities. Therefore, significant participation in security-based
swaps may require an entity to register as a major security-based swap
participant even if it does not qualify as a “dealer” or “security-based
swap dealer.” The Dodd-Frank Act is discussed further below in
section 2:4.4.

             [C]    Engaged in the Business
   Section 3(a)(5)(A) requires a “dealer” to be “engaged in the busi-
ness” of buying and selling securities for its own account.223 As dis-
cussed in section 2:2.4, courts have read into the term “engaged in
the business” a certain regularity of participation in purchasing and
selling activities.224 To be “engaged in the business” of buying and
selling securities, a person has to conduct securities transactions as a




220.      See id. at n.28; see also Rule 10b-10(a)(2)(ii)(A); Confirmation of Transac-
          tions, SEC Release No. 34-33743, n.11 (Mar. 9, 1994).
221.      See Bank Exemptions Proposing Release, supra note 218.
222.      See, e.g., Letter from Susan J. Walters, Office of Chief Counsel, to Martin
          E. Lybecker, National Council of Savings Institutions (July 27, 1986)
          (discussing the distinction between a dealer and a trader).
223.      See Exchange Act § 3(a)(5)(A).
224.      See SEC v. Am. Inst. Counselors, Inc., Fed. Sec. L. Rep. (CCH) ¶ 95,388
          (D.D.C. 1975) (citing Loss, Securities Regulation (2d ed. 1961)); see also
          SEC v. Kenton Capital, Ltd., 69 F. Supp. 2d 1 (D.D.C. 1998); SEC v.
          Margolin, 1992 U.S. Dist. LEXIS 14872 (S.D.N.Y. Sept. 30, 1992); SEC v.
          Hansen, 1984 U.S. Dist. LEXIS 17835 (S.D.N.Y. Apr. 6, 1984); SEC v. Nat’l
          Exec. Planners, Ltd., 503 F. Supp. 1066, 1073 (M.D.N.C. 1980); Mass. Fin.
          Servs., Inc. v. Sec. Inv’r Prot. Corp., 411 F. Supp. 411, 415 (D. Mass.), aff’d,
          545 F.2d 754 (1st Cir. 1976), cert. denied, 431 U.S. 904 (1977).



                                         2–58
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 21 of 26 PageID #:585
                                 What Is a Broker-Dealer?                            § 2:3.2

    part of a regular business,225 and more often than on a single isolated
    basis.226

        § 2:3.2          “Traders” versus “Dealers”—Section 3(a)(5)(B)
                  [A] Generally
       Section 3(a)(5)(B) explicitly excludes those who buy or sell securi-
    ties for their own accounts, “but not as a part of a regular business.”
    These persons are commonly known as “traders.”227 Individuals who
    buy and sell securities for their own investment accounts and do not
    carry on a public securities business generally are traders and not
    dealers.228 The level of a dealer ’s activity in securities transactions is



    225.      See Eastside Church of Christ v. Nat’l Plan, Inc., 391 F.2d 357, 361 (5th
              Cir.), cert. denied, 393 U.S. 913 (1968) (National Plan, Inc. was found to
              be a dealer because it purchased many church bonds prior to the ones in
              question for its own account as a part of its regular business and sold some
              of them). Securities transactions between affiliated entities acting as
              principal with each other generally are not thought to trigger “dealer”
              status because such activities do not constitute the conduct of a “regular
              business” of securities dealing. See Fenchurch Paget Fund, Ltd., SEC No-
              Action Letter (Aug. 3, 1987). By way of analogy, in the context of security-
              based swaps, the SEC’s definition of “security-based swap dealer” provides
              that security-based swap activity between majority-owned affiliates does
              not constitute “dealing” and therefore does not trigger a security-based
              swap dealer registration requirement. See Further Definition of “Swap
              Dealer,” “Security-Based Swap Dealer,” “Major Swap Participant,” “Major
              Security-Based Swap Participant” and “Eligible Contract Participant,” SEC
              Release No. 34-66868 (Apr. 27, 2012) [hereinafter Swap Entity Definition
              Release]; Exchange Act Rule 3a71-1(d). The full text of the final rules
              defining these terms may be found in their entirety in an online appendix
              located on the Davis Polk & Wardwell LLP website, http://net.davispolk.
              com/swaps/sbsappendix.pdf [hereinafter Online Appendix]. But cf. SEC
              Staff Compliance Guide to Banks on Dealer Statutory Exceptions and
              Rules, http://www.sec.gov/divisions/marketreg/bankdealerguide.htm, at
              Question 2 (implying a bank may need an exemption from broker-dealer
              registration when engaging in securities transactions with affiliates).
    226.      See Letter from Ezra Weiss, Chief Counsel, Division of Market Regulation,
              to Joseph McCulley (Aug. 2, 1972); see also SEC v. Am. Inst. Counselors,
              Inc., Fed. Sec. L. Rep. (CCH) ¶ 95,388 (D.D.C. 1975) (citing Loss, Securi-
              ties Regulation (2d ed. 1961)); Stephen V. Hart, SEC No-Action
              Letter (Feb. 5, 1980) (“isolated transactions for one’s own account will not
              subject a person to the requirement of registration as a ‘dealer in securities,’
              particularly when a person’s securities activities are relatively minor mea-
              sured against his other activities . . . .”).
    227.      See Bank Exemptions Proposing Release, supra note 218; Public Securities
              Locating Services, SEC No-Action Letter (Sept. 8, 1973); Swap Entity
              Definition Release, supra note 225; Online Appendix, supra note 225.
    228.      SEC Guide to Broker-Dealer Registration, supra note 85; see also Testi-
              mony of Richard R. Lindsey, Director, Division of Market Regulation, SEC,



    (Broker-Dealer Reg., Rel. #10, 9/16)     2–59
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 22 of 26 PageID #:585
§ 2:3.2                    BROKER-DEALER REGULATION

usually more than that of an active trader.229 However, regularity and
level of participation in buying and selling securities or volume of
transactions are often not enough to make a person a “dealer.”230 The
SEC, through its no-action letters, has identified some activities that
are typical for dealers, but are not usually engaged in by ordinary traders.
   Factors that indicate a person is acting as a dealer include:
   (i)    issuing or originating securities;231
   (ii)   having a regular clientele;232
   (iii) advertising or otherwise holding itself out as buying or sell-
         ing securities on a continuous basis or at a regular place of
         business;233




          before the House Committee on Banking & Financial Services, Concern-
          ing Hedge Fund Activities in the U.S. Financial Markets, at n.2 (Oct. 1,
          1998), http://www.sec.gov/news/testimony/testarchive/1998/tsty1498.htm.
229.      See SEC v. Ridenour, 913 F.2d 515 (8th Cir. 1990). The SEC’s Chair
          recently implied that the SEC might view some “high frequency trading”
          firms as dealers, and, in any event, has requested the SEC staff to prepare
          “a rule to clarify the status of unregistered active proprietary traders to
          subject them to our rules as dealers.” See, e.g., Mary Jo White, Chair,
          Securities and Exchange Commission, Remarks at Sandler O’Neill &
          Partners, L.P. Global Exchange and Brokerage Conference: Enhancing
          Our Equity Market Structure (June 5, 2014) [hereinafter White Speech].
          To this effect, the SEC’s official regulatory agenda indicates that the SEC
          plans to “propose a new, metrics-based rule to establish that a person
          engaged in a large volume of intraday trading activity for its own account
          without holding a significant overnight position is a dealer.” See Office of
          Management and Budget, Office of Information and Regulatory Affairs,
          Unified Agenda RIN No. 3235-AL64 (Spring 2015), http://www.reginfo.
          gov/public/do/eAgendaViewRule?pubId=201504&RIN=3235-AL64. Some
          practitioners have expressed a view that such a position is controversial.
          See Sandoval & Stone, supra note 213.
230.      See United Trust Co. (Morris, Larson, King), SEC Denial of No-Action
          Request (Sept. 6, 1978) (“While the volume of such municipal securities
          activity appears to have been low, the level of a firm’s activity with respect
          to municipal securities is not the measure of whether it is ‘engaged in the
          business’ of buying and selling municipal securities for its own account.
          The Company’s apparent willingness to continue to engage in such
          municipal securities activity when requested to do so by customers
          suggests that the Company is ‘engaged in the business.’”).
231.      See Louis Dreyfus Corp., SEC No-Action Letter (July 23, 1987).
232.      See Bank Exemptions Proposing Release, supra note 218; see also SEC v.
          Ridenour, 913 F.2d 515 (8th Cir. 1990).
233.      See Bank Exemptions Proposing Release, supra note 218; SEC v. Schmidt,
          Fed. Sec. L. Rep. (CCH) ¶ 93,202 (S.D.N.Y. 1971); Letter from Ezra Weiss,
          Chief Counsel, Division of Market Regulation to Joseph McCulley
          (Aug. 2, 1972); Continental Grain Company, SEC No-Action Letter
          (Nov. 6, 1987); Instant Funds, Inc., SEC No-Action Letter (Mar. 14,



                                        2–60
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 23 of 26 PageID #:585
                                 What Is a Broker-Dealer?                            § 2:3.2

       (iv) actively soliciting clients;234
       (v)    having a regular turnover of inventory (or participating in the
              sale or distribution of new issues, such as by acting as an
              underwriter);235
       (vi) acting as a market maker or specialist on an organized
            exchange or trading system;236
       (vii) generally transacting a substantial portion of its business with
             investors (or, in the case of a dealer who is a market maker,
             other professionals);237
       (viii) generally providing liquidity services in transactions with
              investors (or, in the case of a dealer who is a market maker,
              for other professionals);238
       (ix) buying and selling as principal directly from or to securities
            customers together with conducting any of an assortment of
            professional market activities such as providing investment
            advice, extending credit and lending securities in connection



              1971); see also United Trust Co. (Morris, Larson, King), SEC Denial of
              No-Action Request (Sept. 6, 1978) (the company’s apparent willingness
              to continue to engage in such municipal securities when requested to do
              so by customers suggests that the company is “engaged in the business”).
    234.      See SEC v. Nat’l Exec. Planners, Ltd., 503 F. Supp. 1066 (M.D.N.C. 1980).
    235.      See Bank Exemptions Adopting Release, supra note 213. The term “under-
              writer” is defined in section 2(a)(11) of the Securities Act of 1933. It should
              be noted that the fact that an offering is exempt from registration under
              the Securities Act does not necessarily affect the status of a participant in
              that offering as an “underwriter” as defined in Securities Act § 2(a)(11).
              The SEC recently instituted an administrative proceeding against Iron-
              ridge Global Partners, LLC and an affiliate. According to the SEC, Ironridge
              would purchase an outstanding claim owed by a microcap issuer to a
              creditor and then entered into a court-approved settlement agreement
              with the issuer under which Ironridge would receive unrestricted stock
              in the issuer in satisfaction of the claim, in a securities issuance exempt
              from registration under section 3(a)(10) of the Securities Act. Ironridge
              would then engage in open market sales of the securities received. The
              SEC alleged that this conduct constituted underwriting activity and that
              Ironridge had therefore acted as an unregistered dealer. In re Ironridge
              Global Partners, LLC, SEC Release No. 75272 (June 23, 2015).
    236.      See Bank Exemptions Proposing Release, supra note 218.
    237.      Id.
    238.      See Bank Exemptions Adopting Release, supra note 213. In an enforce-
              ment context, the SEC has argued that seeking to profit from markups
              or spreads rather than from appreciation in the value of securities is also
              indicative of being a dealer. See In re Sodorff, SEC Release No. 34-31134
              (Sept. 2, 1992); In re OX Trading, LLC, Order on Motion for Partial Sum-
              mary Disposition, Admin. Proc. Release No. 722 (Sept. 5, 2012).



    (Broker-Dealer Reg., Rel. #10, 9/16)    2–61
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 24 of 26 PageID #:585
§ 2:3.2                   BROKER-DEALER REGULATION

          with transactions in securities, and carrying a securities
          account;239
   (x)    using an interdealer broker (other than a retail screen broker)
          to effect securities transactions;240 and
   (xi) running a matched book of repurchase and reverse repurchase
        agreements.241
   In contrast, some of the factors that have been relevant to deter-
mining that a person is acting as a trader rather than a dealer have
been:
   (i)    not buying and selling the same security simultaneously;242
   (ii)   engaging in securities activities that are relatively minor
          measured against its other activities;243
   (iii) not handling others’ money or securities;
   (iv) engaging in securities transactions with registered brokers or
        dealers only;244
   (v)    not holding itself out as being willing to buy and sell securities
          for its own account on a continuous basis;
   (vi) not making a market;
   (vii) not having memberships in exchanges or associations of deal-
         ers;245 and
   (viii) not furnishing the services that are usually provided by deal-
          ers, such as quoting the market in one or more securities,
          rendering investment advice, extending or arranging for credit,
          or lending securities.246


239.      Id.; see also Louis Dreyfus Corp., SEC No-Action Letter (July 23, 1987).
240.      See id.
241.      See Bank Exemptions Adopting Release, supra note 213; see generally
          Bank Exemptions Proposing Release, supra note 218; Fairfield Trading
          Corp., SEC No-Action Letter (Jan. 10, 1988); United Savings Ass’n of
          Texas, SEC No-Action Letter (Apr. 2, 1987); Continental Grain Co., SEC
          No-Action Letter (Nov. 6, 1987).
242.      See Bank Exemptions Proposing Release, supra note 218; see also Letter
          from Susan J. Walters, Office of Chief Counsel, to Martin E. Lybecker,
          National Council of Savings Institutions (July 27, 1986).
243.      See Stephen V. Hart, SEC No-Action Letter (Feb. 5, 1980).
244.      See Bankers Guarantee Title & Trust Co., SEC No-Action Letter (Jan. 22,
          1991); Citicorp Homeowners, Inc., SEC No-Action Letter (Oct. 7, 1987).
245.      See Stephen V. Hart, SEC No-Action Letter (Feb. 5, 1980).
246.      See Bank Exemptions Proposing Release, supra note 218; Letter from
          Susan J. Walters, Office of Chief Counsel, to Martin E. Lybecker, National
          Council of Savings Institutions (July 27, 1986).



                                      2–62
Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 25 of 26 PageID #:585
                                 What Is a Broker-Dealer?                          § 2:3.2

        A person does not have to exhibit all or any given number of these
    above-listed factors in order to be considered a dealer.247 The practical
    distinction between a “trader” and a “dealer” is often difficult to make
    and depends substantially upon all of the relevant facts and circum-
    stances of a given situation.248
        While an underwriter would usually be a dealer, in limited circum-
    stances being designated as “underwriter” under the Securities Act
    does not necessarily make an entity a dealer under the Exchange Act.249
        There is no requirement that the purchase and sale of securities
    be a dealer ’s principal business or principal source of income.250 A
    person can be “engaged in the business” if the person’s securities activi-
    ties are only a small part of its total business activities, or its income
    from such activities is only a small portion of its total income. 251
    In addition, there is nothing in the concept of a “business” that
    precludes a person from being a broker or dealer because the person
    handles, with regularity, only a single issue of securities. 252
        A dealer can buy and sell securities for its own account through a
    broker or on its own.253 The fact that a person buys or sells shares
    through a broker does not negate the possibility that the person is a
    dealer under section 3(a)(5). 254 Therefore, a dealer cannot avoid
    section 15 registration requirements merely by transacting securities
    through another Registered Broker-Dealer.255




    247.      Conroy v. Andeck Res., 484 N.E.2d 525 (Ill. App. Ct. 1985) (citing LOSS,
              SECURITIES REGULATIONS (2d ed. 1961)).
    248.      Letter from Susan J. Walters, Office of Chief Counsel, to Martin E.
              Lybecker, National Council of Savings Institutions (July 27, 1986); Stephen
              V. Hart, SEC No-Action Letter (Feb. 5, 1980); Burton Securities, SEC
              No-Action Letter (Dec. 5, 1977).
    249.      See, e.g., Acqua Wellington North American Equities Fund, Ltd., SEC
              No-Action Letter (July 11, 2001) (granting no-action request because,
              although the offshore investment fund was named as a statutory under-
              writer in a registration statement for purposes of the Securities Act, it did
              not possess the other characteristics of a dealer under the circumstances).
    250.      See Stephen V. Hart, SEC No-Action Letter (Feb. 5, 1980); UFITEC v.
              Carter, 20 Cal. 3d 238, 571 P.2d 990 (1977).
    251.      See InTouch Global, LLC, SEC No-Action Letter (Nov. 14, 1995); SEC v.
              Kenton Capital, Ltd., 69 F. Supp. 2d 1 (D.D.C. 1998).
    252.      See SEC v. Am. Inst. Counselors, Inc., Fed. Sec. L. Rep. (CCH) ¶ 95,388
              (D.D.C. 1975).
    253.      Exchange Act § 3(a)(5).
    254.      See, e.g., Instant Funds, Inc., SEC No-Action Letter (Mar. 14, 1971); In re
              Rafferty Capital Markets, LLC, SEC Release No. 34-72171 (May 15, 2014).
    255.      See, e.g., Boetel & Co., SEC No-Action Letter (Sept. 29, 1971). See also
              In re OX Trading, LLC, SEC Release No. 34-66831 (Apr. 19, 2012) (alleging
              firm conducted a business as an unregistered dealer by acting as a liquidity
              provider to other customers of affiliated broker-dealer).



    (Broker-Dealer Reg., Rel. #10, 9/16)   2–63
  Case: 1:19-cv-01711 Document #: 52-1 Filed: 07/12/19 Page 26 of 26 PageID #:585
§ 2:3.2                  BROKER-DEALER REGULATION

   Although the role of a securities dealer differs in some respects from
the role of a swap dealer or security-based swap dealer, the dealer-
versus-trader analysis has many similarities. In adopting joint rules
further defining “swap dealer” and “security-based swap dealer,” the
Commodity Futures Trading Commission (CFTC) and the SEC stated
that, given parallels between the way these terms and the term “dealer”
are defined, analogous interpretative positions are warranted.256 It can
be anticipated that interpretive and enforcement positions taken in
the context of swaps and security-based swaps will therefore become
important for analyzing whether analogous activity would trigger
securities dealer registration.

             [B]   Funds As Traders
   The trader exception to the definition of dealer is often claimed by
private equity funds, venture capital funds and hedge funds. 257 These
funds are usually structured so that they will be exempt from regu-
lation under the Investment Company Act, and rely on a private
placement exemption from registration of securities issued by them
under the Securities Act. In general, such funds seek to rely upon
the “trader exception” to avoid federal broker-dealer registration
requirements.
   As a general matter, a fund does not have to register as a “dealer”
under the Exchange Act if it does not:
   (i)    act as an underwriter;
   (ii)   carry a dealer inventory in securities;
   (iii) purchase or sell securities as principal from or to customers;
   (iv) handle other people’s money or securities;
   (v)    hold itself out as being willing to buy and sell securities for its
          own account on a continuous basis;
   (vi) quote the market in one or more securities;
   (vii) render incidental investment advice;
   (viii) extend or arrange for the extension of credit in connection
          with securities activities;
   (ix) run a book of repurchase and reverse repurchase agreements;


256.      See Swap Entity Definition Release, supra note 225.
257.      See Hedge Fund Activities in the U.S. Financial Markets: Hearing Before
          the H. Comm. on Banking & Financial Services, 105th Cong. (Oct. 1,
          1998) (testimony of Richard R. Lindsey, Director, Division of Market
          Regulation, SEC), http://www.sec.gov/news/testimony/testarchive/1998/
          tsty1498.htm.



                                     2–64
